     Case 2:18-cv-03007-KJM-JDP Document 39 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES R. STANFORD,                               Case No. 2:18-cv-03007 KJM JDP (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       TO PROCEED IN FORMA PAUPERIS AS
13            v.                                       MOOT
14    A. PENA, et al.,                                 ECF No. 19
15                       Defendants.
16

17          Plaintiff paid the filing fee in this case on January 28, 2019. Plaintiff now moves to

18   proceed without prepayment of fees. ECF No. 19. Plaintiff’s motion is denied as moot because

19   he has already paid the filing fee.

20   Dated: October 19, 2020

21

22

23

24

25

26

27

28
